COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON


                                         ORDER


Case number:                 01-12-01103-CR

Style:                       In re Alexander M. Rivera, Relator

                             Original Proceeding on Petition for Writ of Mandamus
                             from The State of Texas v. Alexander Mercado Rivera,
                             No. 1020847; from the 263rd District Court of Brazoria
                             County, Texas, the Hon. Jim Wallace, presiding.

       On December 10, 2012, relator, Alexander M. Rivera, filed a petition for
writ of mandamus.

     The Court further requests a response from real party in interest, the State of
Texas. The response, if any, is due by December 31, 2012.

         It 1S SO ORDERED.


Judge’s signature: /s/Jane Bland
                 Acting individually


Date: December 10, 2012